NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0835-17T2

MICHAEL GUSTAFSON,

          Plaintiff-Appellant,

v.

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, N.A. as
Trustee for WAMU Mortgage
Pass-Through Certificates,
Series 2005-PR4 Trust,

     Defendants-Respondents.
__________________________________

                   Submitted December 19, 2018 – Decided December 27, 2018

                   Before Judges Ostrer and Mayer.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-2496-15.

                   Stratton Stepp Ashtyani, LLP, attorneys for appellant
                   (Nima Ashtyani, on the briefs).

                   Bertone Piccini, LLP, attorneys for respondents
                   (Cristina Z. Sinclair, of counsel and on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-0835-17T2
                                        2